Citation Nr: 9911864	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  95-38 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for chondromalacia 
of the right knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from February 1968 to 
November 1969 and from September 1972 to September 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, 
which denied the benefits sought on appeal.  


FINDINGS OF FACT

1.  The veteran has been given diagnoses of PTSD.

2.  The veteran did not engage in combat with the enemy.  

3.  There is no credible supporting evidence confirming any 
of the veteran's claimed stressors.  

4.  The veteran's right and left knee disability is each 
manifested by no more than slight subluxation and muscle 
weakness, mild limitation of motion due to pain, crepitation, 
some tenderness, subjective complaints of pain and minimal 
arthritic changes.

5.  The veteran's left knee disability is manifested by no 
more than slight subluxation and muscle weakness, mild 
limitation of motion due to pain, crepitation, some 
tenderness, subjective complaints of pain and minimal 
arthritic changes.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred as a 
result of active service.  38 U.S.C.A. §§ 1110, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.304(f) (1998).

2.  The schedular criteria for a 20 percent disability rating 
for the service-connected right knee disability have been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-
5257 (1998).

3.  The schedular criteria for a 20 percent disability rating 
for the service-connected left knee disability have been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5010-5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for PTSD

As a preliminary matter, the Board finds that the veteran's 
claim for entitlement to service connection for PTSD is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  A 
well-grounded service connection claim for PTSD has been 
submitted when there is medical evidence of a current PTSD 
disability; lay evidence (presumed to be credible for the 
purpose of well-groundedness) of an in-service stressor; 
which in a PTSD case is the equivalent of in-service 
incurrence or aggravation; and medical evidence of a nexus 
between service and the current PTSD disability.  Cohen v. 
Brown, 10 128, 136-37 (1997); see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  

The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  The RO has procured the 
veteran's Navy personnel records and has obtained from the 
Director, Environmental Support Group (ESG), copies of the 
1972 and 1973 histories of the U.S.S. Enterprise, describing 
activities occurring aboard ship during the veteran's second 
tour of duty.  Additionally, medical records from the Social 
Security Administration supporting a determination granting 
Social Security Disability benefits to the veteran have also 
been obtained.  In view of these efforts, the Board concludes 
that the RO has fulfilled VA's duty to search for 
corroboration of the veteran's claims and has complied with 
its duty to assist under 38 U.S.C.A. § 5107(a).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, evidence that the veteran engaged in combat or that 
the veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  38 C.F.R. § 3.304(f) 
(1998).  

The most significant deficiency in this case is the lack of a 
credible inservice stressor.  It is noted initially that the 
appellant had not been engaged in combat.  See Zarycki v. 
Brown, 6 Vet. App. 91 (1993).  Although his ship, the U.S.S. 
Enterprise, was in a combat zone, with its Air Wing involved 
in strike operations against enemy troop locations in Laos 
and South Vietnam from October 1972 through January 1973, the 
ship itself had not been under attack.  The veteran's Navy 
personnel records do not mention combat experience.  
Moreover, he has not offered sworn hearing testimony that he 
had engaged in combat.  Accordingly, in view of the absence 
of any credible evidence of direct participation in action 
against an enemy, the Board finds that he did not "engage in 
combat," and the evidentiary presumption of 38 U.S.C.A. 
§ 1154(b) does not apply.  

Since the veteran had not been engaged in combat, his 
assertions, by themselves, are not sufficient to establish 
the occurrence of any alleged stressors.  In April 1989, he 
submitted a statement describing several stressors.  He 
identified a primary stressor as having witnessed a 
helicopter take off from the deck of the U.S.S. Enterprise, 
lose power, and hit the water.  He wrote that he had observed 
one of the crew members trying to get out of the helicopter, 
but froze with fear instead of providing assistance.  The 
helicopter then gained power, throwing the crew member back 
inside, climbed back into the air, and landed successfully on 
board ship.  This statement is somewhat discrepant with later 
testimony at the October 1998 Board hearing.  At that time, 
the veteran stated that the incident had taken place in 
December 1972 and that he had failed to provide any 
assistance, such as throwing the man a life preserver.  When 
questioned further about this incident, however, he could not 
remember whether the man had drowned, could not remember when 
the incident had occurred, and stated that the incident could 
not be corroborated because he was the only one present.  The 
Navy records provided by ESG fail to mention the loss or near 
loss of one of their helicopters.

Another reported stressor involved an incident in which a jet 
aircraft had just catapulted off the ship, crashed, and was 
run over by the Enterprise, with the only wreckage found 
being a small piece of the pilot's helmet.  Navy records of 
the U.S.S. Enterprise's service also fail to refer to the 
loss of one their jets.  

Two other incidents listed by the veteran as stressors refer 
to two crewman who jumped off the ship on separate occasions 
in Subic Bay, apparently in suicide attempts; neither body 
was recovered.  Navy records document the fact that in April 
1973, a crewman was lost over the side.  The Enterprise 
combed the seas for the lost sailor throughout the night and 
the following day, but no sign of the man could be found 
after an extensive search.  The veteran has not stated 
whether he knew the man, nor has he adequately described 
witnessing the occurrence.  He did not refer to this incident 
during his Board hearing.  

The veteran also mentioned one additional stressor:  a fire 
aboard the Enterprise while docked in Bremerton, Washington.  
He stated that he had had to rescue a shipmate who had been 
badly burned.  He recalled this incident again during a 
November 1994 VA PTSD examination, referring to the shipmate 
as "Mike."  During his hearing, however, although stating 
that he had fought a fire on board ship, he admitted that it 
was not a very serious one.  There was no reference to a 
seriously-injured shipmate.  Navy records do not mention a 
fire aboard ship, nor do they report severe injuries to any 
crew members.  

As additional substantiation of his claim, the veteran 
submitted a number of lay statements, dated in April 1989.  
Statements from coworkers refer generally to a 1988 incident 
during which the veteran had been observed at work shouting, 
swearing, and acting in a peculiar manner.  He was taken to a 
break room, where he was noted to be hyperventilating, 
shaking, and complaining that the place was full of 
"heroes" who could not be trusted.  When his supervisor 
entered the room, the veteran became even more agitated.  
Paramedics were called.  

A statement from his wife revealed that he had a raging 
temper, problems in holding a job, difficulty in sleeping, 
and a belief that his bosses were harassing him.  Other 
relatives were of the opinion that the veteran had been a 
normal person until after his return from his second 
enlistment, when he had had marital problems.  They felt that 
his personality had changed, as he seemed to be continually 
on edge, easily agitated, depressed, and short-tempered.  Two 
of these individuals dated this personality change from 1982, 
when his father had died. 

Having considered the above evidence, the Board concludes 
that the veteran's stressors have not been sufficiently 
corroborated, either by lay evidence or by Navy records.  
Despite the various diagnoses of PTSD, because the Board 
finds that the veteran's descriptions of stressors have been 
inconsistent and the claimed stressors have not been 
corroborated by credible supporting, the claim for service 
connection for PTSD must be denied.  The evidence is not in 
equipoise so as to raise a doubt to be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107.


II.  Increased Evaluations for Chondromalacia of the Right 
and Left Knees

The Board notes that the veteran's claims for increased 
evaluations are well grounded within the meaning of 38 
U.S.C.A. § 5107.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994). Since the Board is satisfied 
that all relevant and available facts have been properly 
developed, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are administered under the Schedule 
for Rating Disabilities, which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  Bierman v. Brown, 6 Vet. App. 125, 129 
(1994).  In evaluating a disability, the VA is required to 
consider the average impairment in earning capacity resulting 
from such diseases and injuries and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; Dinsay v. Brown, 
9 Vet. App. 79, 85 (1996).  

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1998), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

A VA examination in September 1994 revealed complaints from 
the veteran of pain directly underneath the knee cap and 
episodes of giving way, occurring when he stood up.  On 
examination, he was found to have 5/5 muscle strength in all 
muscles of the lower extremities.  Sensation was intact to 
light touch.  Reflexes were 2+ and symmetrical.  The most 
marked finding on this examination was the tightness of his 
right knee cap.  He had a very tight lateral retinaculum on 
the right; the retinaculum on the left was also tight.  This 
in and of itself could certainly, with his obesity, lead to 
giving-way episodes.  The other important physical findings 
were a negative straight leg raise bilaterally.  He had no 
problem heel walking.  He did have some problem toe walking, 
especially with weakness of the right side.  The physician 
felt that these findings were secondary to the weakness of 
his quadriceps and that physical therapy and bracing would be 
helpful. 

A private physician in September 1994 examined the veteran's 
knees.  He found that they were without any swelling, the 
ligaments were intact, and there was no real joint line 
tenderness.  The veteran did have some anterior knee pain 
with crepitance.  X-rays of both knees did not show anything 
significant.  Subsequently in September 1994, he had an 
episode of Grade I knee effusion, and x-rays were interpreted 
as showing moderate osteoarthrosis.

VA orthopedic examination in October 1994 noted that the 
veteran now had pain with weather changes and on prolonged 
standing or kneeling and with climbing stairs and performing 
deep knee bends.  The right knee symptomatology was worse 
than the left knee.  Examination revealed that the veteran 
was 5 feet 11 inches tall and weighed 230 pounds.  Range of 
motion was 135 flexion to 180 extension bilaterally.  The 
collateral and cruciate ligaments were intact.  The McMurray 
test was negative.  There was no quadriceps atrophy, no 
external deformity, and no effusion.  There was subpatellar 
crepitation bilaterally.  The diagnosis was subpatellar 
chondromalacia of both knees with more symptomatology on the 
right side than the left, with possibly some early 
degenerative arthritis, but no limitation of motion or 
external deformity and moderate-to severe symptomatology 
intermittently, with occasional giving way in stressful 
situations.  

Examination in March 1995 by the veteran's private physician 
showed his right knee to be very swollen, exquisitely tender 
to touch, and erythematous on the outside.  In rechecking the 
knee before performing a knee tap, he found it completely 
without erythema.  The physician concluded that the veteran 
just had normal synovitis.  The assessment was acute knee 
effusion. 

A VA outpatient treatment record in July 1995 noted that the 
veteran had undergone a six-month course of physical therapy 
which he said had only made his patellofemoral pain worse.  
He continued to have a tight lateral retinaculum.  The 
assessment was bilateral patellofemoral symptoms, worse on 
the right than on the left.  Radiographs demonstrated minimal 
osteoarthritis changes.  On physical examination, the veteran 
would not relax his quadriceps enough to allow patellar 
translation maneuvers.  He had minimal patellar apprehension 
and grind and no effusion in either knee.  Range of motion 
was 0-125 bilaterally.  Tenderness was noted at the inferior 
pole of the patella, as well as moderately so on both the 
medial and lateral surfaces of his patella.  The assessment 
was  bilateral patellofemoral pain and probably tight 
bilateral lateral retinacula.  

A medical report for the Social Security Administration by 
Richard J. Ingebretsen, M.D., in February 1996 included a 
medical history provided by the veteran of an accident in the 
Navy which prevented him from using his knees.  He was unable 
to walk, lean over, stoop, or go upstairs without great pain.  
He stated that he had to use a cane.  Lower extremity muscle 
strength was examined and found to be 5 bilaterally.  Knee 
flexion was 60 degrees bilaterally, and knee extension 0 
degrees bilaterally.  There was negative patellar crepitance 
bilaterally and no ligament laxity.  Dr. Ingebretsen stated 
that the principal problem was pain.  He noted decreased 
range of motion and pain to touch, but did not find any 
effusion, swelling, heat, or redness in either knee.  The 
veteran used a cane and had obvious difficulty walking and 
getting on and off the table.  The diagnosis was 
patellar/femoral osteoarthritis.  

VA orthopedic examination in January 1997 reported that the 
veteran was 5 feet, 11 inches tall and weighed 250 pounds.  
He was noted to walk with an antalgic gait, using a cane.  
Both right and left knees revealed no significant swelling, 
no redness or erythema, and no joint line tenderness or 
effusion.  Range of motion of the bilateral knees was 
somewhat decreased, 0-125 on the right and 0-118 on the left.  
The right knee revealed a mild amount of crepitus below the 
patella, but was stable to varus and valgus and also to 
anterior and posterior drawer.  The left knee revealed a mild 
amount of crepitus underneath the knee cap as well, and was 
also stable to anterior and posterior drawer.  X-rays showed 
no patellar subluxation or significant patellofemoral or 
tibiofemoral degenerative changes.  The impression was 
chondromalacia patella bilaterally.  The examiner opined that 
the veteran did have what appeared to be incapacitating 
symptoms, but suggested that such symptoms were not entirely 
compatible with examination findings.  

In January 1998, the veteran underwent another VA orthopedic 
examination for complaints of a several-year history of 
progressive bilateral knee pain.  He complained of pain with 
activity and with long periods of standing and stated that he 
needed a cane for balance due to his knees giving way 
secondary to pain, which was worse on the left than on the 
right.  During physical examination, he displayed a 
significant amount of pain with some functional overlay.  He 
had a significant amount of spasm during portions of the 
examination which made these findings inconsistent.  Direct 
range of motion testing revealed a range from 0-85 degrees of 
flexion on the left and 0-110 on the right.  At this point, 
the veteran would provide active resistance and prevent any 
further flexion attempts.  During other parts of the 
examination, such as McMurray's testing, both knees would 
readily flex beyond 130 degrees without difficulty.  He had 
significant medial joint line tenderness bilaterally and some 
lateral sided joint line tenderness on the left.  The 
patellar compression test was mildly positive, more so on the 
left than the right.  He had two-quadrant medial mobility 
when his quadriceps would relax.  McMurray's testing was 
negative.  Ligamentous examination of both knees was normal.  
Motor testing was somewhat inconsistent, but ranged from 4/5 
to 5/5 strength in various lower extremity muscles.  Straight 
leg raise was positive at the very top.  There was no 
swelling or effusion in either knee.  Radiographs revealed 
minimal degenerative changes.  There was a varus alignment of 
the right tibia and some mild sclerosis along the medial 
compartment bilaterally with mild osteophyte production.  The 
patellofemoral joint showed intact cartilage space with 
slight lateral subluxation and lateral tilt of the patellae 
bilaterally.  The assessment was chondromalacia of both knees 
with significant spasm, which made the examination somewhat 
difficult and inconsistent with subjective activity 
limitations as described above.  

During his Board hearing in September 1998, the veteran 
testified that he can walk only about 20 feet without the aid 
of a cane and that he has ligament laxity about twice a day.  
He said that he is unable to do yard work because he cannot 
bend and that he becomes fatigued loading the dishwasher.  
His knees continually stiffen up on him, and it takes him 20 
minutes to get out of bed in the morning.  The left knee is 
worse, although he has had water on both knees.  He has had 
no operations, but often has swelling in his knees, as well 
as unbearable pain, despite medication. 

The veteran's bilateral chondromalacia patella with 
degenerative joint disease is currently rated as 10 percent 
disabling for each knee under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, referable to impairment of the knee with recurrent 
subluxation or lateral instability.  If the disorder is 
severe, a 30 percent evaluation is warranted; if moderate, a 
20 percent evaluation is warranted, and if slight, a 10 
percent evaluation is warranted.

Other codes to be considered are Diagnostic Codes 5260 and 
5261, relative to limitation of flexion or of extension of 
the leg.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, for 
limitation of flexion of the leg, if flexion is limited to 15 
degrees, a 30 percent evaluation is warranted; with flexion 
limited to 30 degrees, a 20 percent evaluation; and with 
flexion limited to 45 degrees, a 10 percent evaluation.  
Flexion limited to 60 degrees is noncompensable.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension is 
limited to 45 degrees, a 50 percent evaluation is warranted; 
if limited to 30 degrees, a 40 percent evaluation is 
warranted; if limited to 20 degrees, a 30 percent evaluation 
is warranted; if limited to 15 degrees, a 20 percent 
evaluation is warranted; and if limited to 10 degrees, a 10 
percent evaluation is warranted.  A limitation to 5 degrees 
is noncompensable.   

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998) were not subsumed into 
the diagnostic codes under which a veteran's disabilities are 
rated.  Therefore, the Board has to consider the "functional 
loss" of a musculoskeletal disability under these 
regulations, separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
202, 206 (1995).  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40 (1998).  However, although the Board is 
required to consider the effect of pain when making a rating 
determination, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

It is the intent of the schedule to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  A separate rating, however, 
must be based on additional disability.  When a knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under the appropriate 
codes, there is no additional disability for which a rating 
may be assigned.  Arthritis and instability may be separately 
rated under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-
97.  

In evaluating the current severity of this disorder, the 
Board notes that the veteran's principal symptoms included 
bilateral patellofemoral knee pain, tightness of the 
bilateral lateral retinacula and crepitance.  His principal 
complaint is of pain.  Although he professes to have 
significant ligamentous instability, instability has not been 
shown on any examination, and slight subluxation of the 
patella was shown only on the most recent x-ray findings; 
previous x-ray studies were negative for subluxation.  
Additionally, although he experienced episodes of effusion in 
1994 and 1995, examinations from July 1995 to 1998 have 
consistently shown no effusion or swelling.  Examinations 
have also been consistent in showing either no loss of muscle 
strength or no more than slight loss of muscle strength in 
some muscles.  With regard to loss of range of motion, 
examination findings are inconsistent due to resistance on 
the part of the veteran.  A reasonable assessment is that the 
range of motion is somewhat decreased due to pain.  In 
reviewing the ranges of motion found by the various examiners 
above, only one examiner found flexion limited to 60 degrees, 
whereas four found flexion much greater.  The Board notes 
also that the veteran reported in October 1994 and July 1995 
that his symptoms were worse on the right than on the left.  
In 1998, however, he reported that his symptoms were worse on 
the left.  The records do not provide an explanation for this 
inconsistency.  

The veteran has been granted a 10 percent rating for each 
knee under Diagnostic Code 5257, reflecting slight impairment 
of the knee.  Because no more that slight muscle weakness is 
show in either knee, the Board finds that no higher rating is 
warranted under this code.  Although he uses a cane, there is 
no significant laxity or knee subluxation shown.  Again, 
there are few objective findings of significant disability on 
the examinations from 1995 to 1998, and his primary problem 
is pain.

As noted above, examinations have shown few objective signs 
of significant disability, and on the most recent 
examination, the examiner noted functional overlay.  
Nevertheless, x-rays have also shown arthritic changes, 
albeit minimal in degree, and there is at least some slight 
limitation of motion, which it appears is primarily due to 
pain.  On the January 1998 examination, flexion of the knees 
was to 85 degrees on the left and to 110 degrees on the 
right, but on other maneuvers, flexion was readily to 130 
degrees.  Thus, the additional loss of motion appears to be 
occasioned by pain.  Extension has been consistently normal 
on examinations.  Clearly, the limitation of motion shown 
does not warrant a compensable evaluation under Diagnostic 
Code 5260 or 5261.  However, under Diagnostic Code 5010 for 
traumatic arthritis where there is limitation of motion which 
is not compensable under those appropriate codes, a 10 
percent rating is assigned for limitation of motion; however, 
that limitation must be confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  Here, muscle spasm was noted only on the most recent 
examination and was noted at that time to be inconsistent.  
Swelling has not been consistently shown.  However, 
crepitance has been consistently shown in each knee, and the 
Board concludes that this is sufficient evidence to support 
complaints of pain and of limited motion due to pain.  Thus, 
the Board also concludes that considering the principles of 
38 C.F.R. §§ 4.40, 4.45 and 4.59 along with the appropriate 
schedular code, the veteran is entitled to an additional 10 
percent rating for each knee under Diagnostic Code 5010, 
resulting in an overall disability rating of 20 percent for 
each knee.

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 20 percent evaluations for his service-connected knee 
disorders.  The evidence does not show that there is severe 
subluxation or instability such as would warrant a 30 percent 
rating under Diagnostic Code 5257, nor is motion in either 
knee so limited as to warrant a higher disability rating.  He 
does not have ankylosis of the knee (Diagnostic Code 5256) or 
malunion or nonunion (Diagnostic Code 5262).  The 
preponderance of the evidnce is against the assignment of a 
rating higher than 20 percent for each knee under the 
schedular criteria.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Veterans 
Appeals (Court) has recently held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.



ORDER

Service connection for post-traumatic stress disorder (PTSD) 
is denied.  

An increased evaluation, to 20 percent, for the veteran's 
service-connected right knee disability is granted subject to 
regulations governing the payment of monetary awards.  

An increased evaluation, to 20 percent, for the veteran's 
service-connected left knee disability is granted subject to 
regulationsgoverning the payment of monetary awards.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

